Citation Nr: 1703813	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-01 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for skin cancer of the nose, to include as due to herbicide exposure.

2.  Entitlement to service connection for a skin disability (previously claimed as dermatology problems and a non-healing sore on the back of the head), to include as due to herbicide exposure.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a bilateral shoulder disability.

5.  Entitlement to service connection for temporomandibular joint syndrome (TMJ).


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1958 to February 1962 and from May 1962 to April 1983.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  During the course of the appeal, the claims file was transferred to the RO in Roanoke, Virginia.

In September 2015, the Board determined that new and material evidence had been submitted to reopen the claims of entitlement to service connection for cervical spine and bilateral shoulder disabilities.  The issue of entitlement to service connection for bone cancer of the right leg was denied, and the remaining issues on appeal were remanded for additional evidentiary development.  The issue of entitlement to service connection for a bilateral knee disability was granted in a March 2016 VA rating decision which represents a full grant of the benefits sought so it is no longer on appeal before the Board.  The remaining issues remanded by the Board in September 2015 have been returned to the Board for appellate review.  

The Board has recharacterized the Veteran's claim for dermatology problems and a non-healing sore on the back of the head more broadly to a skin disability, to include as due to herbicide exposure, in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for skin disability, cervical spine disability, bilateral shoulder disability, and TMJ are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and there is no affirmative evidence that the Veteran did not have herbicide exposure while stationed in Vietnam; however, skin cancer of the nose is not listed or contemplated among the diseases associated with certain herbicide agents under 38 C.F.R. § 3.309(e).

2.  Skin cancer of the nose is contemplated among the diseases listed as chronic diseases under 38 C.F.R. § 3.309(a).

3.  The Veteran's skin cancer of the nose manifested to a compensable degree within approximately one year of separation from active service.


CONCLUSION OF LAW

With reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for skin cancer of the nose have been met.  38 U.S.C.A. §§ 1101, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a), 4.118, Diagnostic Codes 7818, 7800 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

In a November 2008 report of contact, the Veteran's request to file a claim for service connection for, in part, skin cancer of the nose was noted.  In a December 2008 VA Form 21-4138, the Veteran reported being treated by a private dermatologist, Dr. Freihofer, for cancer on the right side of his nose.  He was reportedly referred by Dr. Freihofer to Walter Reed Hospital where he underwent the removal of the skin cancer.  The Veteran explained that while in Vietnam he was in areas where chemicals were used and he believes that melanoma is one side affect from exposure to chemicals used in Agent Orange.

At the outset, the Board finds that the evidentiary record shows the Veteran served in the Republic of Vietnam and there is no affirmative evidence that the Veteran did not have herbicide exposure while stationed in Vietnam; however, skin cancer of the nose is not listed or contemplated among the diseases associated with certain herbicide agents under 38 C.F.R. § 3.309(e).  As a result, consideration of service connection for skin cancer of the nose on a presumptive basis due to exposure to herbicide exposure is not warranted in this case.

On the other hand, service connection can be established through application of statutory presumptions, including for "chronic diseases," such as malignant tumors which encompasses malignant skin neoplasms, when manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Within approximately one year of separation from service in 1983, the Veteran was treated for malignant melanoma on the nose in 1984, as noted in a December 2015 VA treatment record.  A June 2005 VA treatment record also noted the Veteran's past medical history included skin cancer on the nose treated a number of years ago with skin grafting.  Pursuant to the September 2015 remand directives, the Veteran was afforded a VA Disability Benefits Questionnaire (DBQ) examination for scars/disfigurement.  The VA examiner noted the Veteran's current facial scar, particularly on the right side of the nose, diagnosed in 1984 from melanoma surgery.  The scar measures 1 x 3 centimeters, which is more than at least one-quarter inch (0.6 centimeter) wide resulting in a characteristic of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).  While this facial scar was not noted upon VA examination in February 1985 pursuant to the Veteran's other claims for VA disability compensation benefits in December 1984, with reasonable doubt in the Veteran's favor, the Board finds that skin cancer of the nose was manifested to a compensable degree approximately within one year of separation from service.  As such, service connection is in order.  38 U.S.C.A. §§ 1131, 1137, 5107; 38 C.F.R. §§ 3.307(a)(3), 3.309(a), 4.118, Diagnostic Codes 7818, 7800.


ORDER

Service connection for skin cancer of the nose is granted.


REMAND

Pursuant to the September 2015 remand, the Veteran was afforded a VA DBQ examination for skin diseases.  Following the examination and review of the claims file, the VA examiner rendered diagnoses of seborrheic dermatitis and infiltrating basal cell carcinoma (BCC); however, a medical opinion was only provided for the diagnosis of seborrheic dermatitis.  In light of such findings, unfortunately, an additional remand is needed to obtain an addendum to this VA medical opinion for the issue entitlement to service connection for a skin disability.  When VA undertakes to provide a VA medical opinion, it must ensure that the examination and/or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In the September 2015 remand, the AOJ was requested, in part, to forward the claims file to an appropriate VA examiner for the purpose of obtaining etiological opinions related to the Veteran's claimed cervical spine and bilateral shoulder disabilities.  The examiner was instructed to address the Veteran's January 1983 Report of Medical History, February 1985 VA examination report, and whether any assertion of a continuity of symptomatology may be attributable to any diagnosis of arthritis of the neck or shoulder regardless of the date of onset.  

In December 2015, the Veteran was afforded VA DBQ examinations for neck (cervical spine) conditions and shoulder and arm conditions.  The Veteran was diagnosed with degenerative arthritis of the cervical spine, left rotator cuff tendonitis, and right acromioclavicular joint osteoarthritis.  Following a review of these examinations, the VA examiner provided nexus opinions; however, he failed to address the specific pieces of evidence, as noted above, relevant to these issues on appeal.  In light of such findings, unfortunately, an additional remand is needed to obtain an addendum to these VA medical opinions for the issues entitlement to service connection for cervical and bilateral shoulder disabilities.  When VA undertakes to provide a VA medical opinion, it must ensure that the examination and/or opinion is adequate.  Barr, 21 Vet. App. at 312.

In the September 2015 remand, the AOJ was also requested, in part, to (a) obtain VA treatment records dated prior to February 2014 and since June 2015 and (b) if, and only if, the expanded record indicates a diagnosis of TMJ at some point during the appeal period (since November 2008), to forward the claims file to an appropriate VA examiner for the purpose of obtaining an etiological opinion related to the Veteran's claimed TMJ.  In the May 2016 Supplemental Statement of the Case (SSOC), the AOJ noted, in part, review of additional VA treatment records dated since June 2009 and there were no current treatment records for TMJ, thus no examination was warranted.  Nevertheless, the Board finds that review of the expanded record, to include these additional VA treatment records, show "TMJ joint pain" upon review of the Veteran's musculoskeletal system in June 2012 and the Veteran's report that he "could not chew because of TMJ" in November 2010.  In light of such findings, unfortunately, an additional remand is needed to obtain the requested VA examination for the issue of entitlement to service connection for TMJ.  "[A] remand by ... the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to an appropriate VA examiner for the purpose of obtaining an addendum medical opinion to the May 2016 VA medical opinion related to the Veteran's claimed skin disability.  The entire claims file, including this REMAND, must be made available to the examiner for review, and the report should reflect such a review was accomplished.  If the examiner determines another physical examination would be beneficial, one is to be arranged (subject to the Veteran's health and ability to attend such examination and any clinically indicated testing and/or consultations must be performed).

Following a review of the claims file, and examination of the Veteran if performed, the examiner is requested to provide addendum opinions as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's skin disability (diagnosed as infiltrating BCC in the December 2015 VA DBQ examination for skin diseases) (a) had its onset during the Veteran's period of active service; (b) is otherwise etiologically due to the Veteran's period of active service, to include herbicide exposure.  

A complete rationale must be provided for all opinions expressed, including a discussion of medical principles which led to any conclusion reached.

2.  Forward the claims file to an appropriate VA examiner for the purpose of obtaining addendum medical opinions to the December 2015 VA medical opinions related to the Veteran's claimed cervical spine and bilateral shoulder disabilities.  The entire claims file, including this REMAND, must be made available to the examiner for review, and the report should reflect such a review was accomplished.  If the examiner determines another physical examination would be beneficial, one is to be arranged (subject to the Veteran's health and ability to attend such examination and any clinically indicated testing and/or consultations must be performed).

With regard to the cervical spine disability, following a review of the claims file, and examination of the Veteran if performed, the examiner is requested to provide addendum opinions as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's degenerative arthritis of the cervical spine (a) had its onset during the Veteran's period of active service; (b) is otherwise etiologically due to the Veteran's period of active service; or (c) may be attributable to any assertion of a continuity of symptomatology regardless of the date of onset.

With regard to the bilateral shoulder disability, following a review of the claims file, and examination of the Veteran if performed, the examiner is requested to provide addendum opinions as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's left rotator cuff tendonitis and right acromioclavicular joint osteoarthritis (a) had its onset during the Veteran's period of active service; (b) is otherwise etiologically due to the Veteran's period of active service; or (c) may arthritis in the right shoulder be attributable to any assertion of a continuity of symptomatology regardless of the date of onset.

A complete rationale must be provided for all opinions expressed, including a discussion of medical principles which led to any conclusion reached and the following evidence of record:

i.  report of bursitis of the cervical spine and bilateral shoulders, as noted on the January 1983 Report of Medical History;

ii.  report of chronic pain of the neck/shoulders and chronic bursitis of both shoulders by history, as noted in the February 1985 VA examination report.

3.  Forward the claims file to an appropriate VA examiner for the purpose of obtaining an etiological opinion related to the Veteran's claimed TMJ.  The entire claims file, including this REMAND, must be made available to the examiner for review, and the examination report should reflect such a review was accomplished.  If the examiner determines a physical examination would be beneficial, one is to be arranged (subject to the Veteran's health and ability to attend such examination and any clinically indicated testing and/or consultations must be performed).

Following a review of the claims file, and examination of the Veteran if performed, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that TMJ had its onset or is otherwise etiologically due to the Veteran's period of active service, specifically commenting on in-service symptomatology as reported by the Veteran, including difficult and painful chewing.

A complete rationale must be provided for all opinions expressed, including a discussion of the evidence of record and medical principles which led to any conclusion reached.

4.  After the development requested has been completed, the AOJ should review the medical opinions and examination report(s) to ensure that they are in complete compliance with the directions of this REMAND.  If any opinion or report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  When the development has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


